Citation Nr: 0612034	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating from 
September 1, 1999, for a lipoma of the right posterior neck.

2.  Entitlement to an initial compensable rating from 
September 1, 1999, for an inguinal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time the issues of the 
veteran's entitlement to service connection for a right foot 
disorder and to initial compensable ratings for a neck lipoma 
and inguinal hernia were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, through the VA's Appeals Management Center (AMC) 
in Washington, DC.  The purpose of such remand was to 
undertake certain procedural and evidentiary development.  
Subsequently, the veteran changed residences, moving from 
California to Arizona, and his claims folder was thereafter 
forwarded to the RO in Phoenix, AZ, for processing.  

On remand, the AMC by rating decision in June 2005 granted 
entitlement of the veteran to service connection for 
residuals of a right foot trauma and assigned a 10 percent 
evaluation therefor.  Such action, in effect, removed the 
aforementioned issue from the Board's appellate jurisdiction.  

The issues identified on the title page of this document, 
entitlement of the veteran to compensable initial ratings for 
a neck lipoma and an inguinal hernia are REMANDED to the RO 
via the AMC.  VA will notify the veteran if further action is 
required on his part.


REMAND

On remand, much of the correspondence sent by the AMC to the 
veteran at his address in Show Low, Arizona was returned by 
postal authorities as undeliverable.  VA medical records 
compiled in July 2005 reflect a separate address in Taylor, 
Arizona, use of which was not made by the AMC in attempting 
to contact the veteran.  While the veteran is shown to have 
appeared for a VA medical examination in March 2005 at the VA 
Medical Center in Phoenix, Arizona, it is also shown that he 
failed to appear for a VA dermatology examination six days 
following the above-referenced VA medical evaluation.  It is 
unknown what impact, if any, the change in address may have 
had with respect to the veteran's failure to appear for the 
dermatological evaluation.  Remand is found to be required in 
order to ensure proper notice to the veteran with respect to 
all aspects of his pending claims.  

In addition, the record reflects that the veteran underwent 
surgical procedures in March 2005 for removal of a neck 
lipoma and for repair of his inguinal hernia.  The veteran 
requests that further medical evaluation be undertaken with 
respect to the postoperative status of one or more of the 
entities in question, particularly as to the existence of a 
recurrence or postoperative residuals of his hernia repair.  
The undersigned concurs that further medical evaluation of 
each disorder is in order, requiring remand to the AMC.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or RO must undertake efforts 
to identify the veteran's current 
address, noting that as of July 2005 his 
address of record at the VA Medical 
Center in Phoenix, Arizona, was listed as 
P.O. Box 1656 and 2960 East Walnut Drive, 
Taylor, Arizona 85939.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what information and evidence 
are needed to substantiate his claims for 
initial compensable evaluations as of 
September 1, 1999, for a lipoma of the 
right posterior neck and for an inguinal 
hernia, as well as notice of the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable to his matter.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

3.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to either the veteran's neck 
lipoma or his inguinal hernia must be 
obtained for inclusion in his claims 
folder.  

4.  Thereafter, the veteran must be 
afforded a VA medical examination for 
evaluation of the nature and severity of 
his service-connected lipoma of the right 
posterior neck and inguinal hernia, both 
of which were the subject of surgical 
procedures in or about March 2005.  An 
exact duplicate of the notice provided to 
the veteran of the scheduled date, time, 
and location of such examination must be 
obtained and made a part of the claims 
folder.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner for use in the 
study of this case.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing deemed necessary by 
the examiner.  All pertinent diagnoses 
must be set forth.  

The examiner is asked to respond to the 
following, providing a professional 
opinion and supporting rationale where 
appropriate:

Is it at least as likely as not 
that either disability, alone, 
results in a marked 
interference with the veteran's 
employment?  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

5.  Lastly, the veteran's claims for 
initial compensable ratings on a 
schedular and/or extraschedular basis 
from September 1, 1999, for a lipoma of 
the right posterior neck and for an 
inguinal hernia must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority, 
including the holding in Fenderson v. 
West, 12 Vet.App. 119 (1999), as to the 
possibility of assignment of staged 
ratings.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The 



purpose of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.  




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



